IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-40816
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JOSÉ SANTOS-JIMENEZ,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-00-CR-161-1
                      --------------------
                        February 15, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     José Santos-Jimenez appeals the sentence he received after

he pleaded guilty to illegally reentering the United States after

deportation in violation of 8 U.S.C. § 1326.    His argument that

his prior felony conviction is an element of the offense, rather

than a sentencing factor, is foreclosed by Almendarez-Torres v.

United States, 523 U.S. 224, 235 (1998).     He concedes as much,

but he raises the issue to preserve it for possible review by the

Supreme Court.    Accordingly, we AFFIRM the judgment of the

district court.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.